DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.


 	Response to Arguments

	Applicant’s amendment filed on November 2, 2022 is acknowledged. Currently Claims 1-20 are pending. Claims 1, 12 and 17-20 has been amended.

	Applicant's arguments with respect independent claims 1, 12, and 17-20 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 12, and 17-20 results in a different scope than that of the originally presented Claims 1, 12, and 17-20 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US2017/0148226 hereinafter referred to as Zhang in view of Shinoda et al. US2019/0228522 hereinafter referred to as Shinoda, Hagita et al. “Super-resolution for asymmetric resolution of FIB-SEM 3D imaging using AI with deep learning” published 12 April 2018 hereinafter referred to as Hagita and Amanullah et al. US2010/0188486 hereinafter referred to as Amanullah and McKernan et al. US2009/0116696 hereinafter referred to as McKernan.


As per Claim 1, Zhang teaches a system for characterizing a specimen, comprising: 
a characterization sub-system configured to acquire one or more images a specimen; and (Zhang, Paragraph [0037], Figure 1, 10, imaging system)
a controller communicatively coupled to the characterization sub-system, the controller including one or more processors configured to execute a set of program instructions stored in memory, (Zhang, Paragraph [0046], Figure 1) the set of program instructions configured to cause the one or more processors to: 
receive one or more training images of one or more features of a specimen from the characterization sub-system; (Zhang, Paragraph [0072], training dataset contains pairs of actual image and other design information such as CAD)
receive one or more training design images corresponding to the one or more features of the specimen; (Zhang, Paragraph [0072], training dataset contains pairs of actual image and other design information such as CAD)
	Zhang does not explicitly teach generate a deep learning predictive model based on the one or more training images and the one or more training  design images; 
generate one or more simulated images of the one or more features of the specimen based on the one or more product design images with the deep learning predictive model; and 
determine one or more characteristics of the specimen based on the one or more simulated images.  
	Shinoda teaches a deep learning predictive model based on the one or more training images and the one or more training design images; (Shinoda, Paragraph [0008], design data prediction image generation unit that predicts the design data image from the inspection target image, using the model created by the machine learning unit)
generate one or more simulated images of the one or more features of the specimen based on the one or more product design images with the deep learning predictive model; and (Shinoda, Paragraph [0055]-[0056])
determine one or more characteristics of the specimen based on the one or more simulated images.  (Shinoda, Paragraph [0008], [0058], comparison utilizing the simulated images to determine if there is a defect)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shinoda into Zhang because by utilizing machine training for generation of simulated images will provide an accurate generation of simulated images for further processing. 
Zhang in view of Shinoda does not explicitly teach receive one or more product 3D design images of one or more features of a specimen; 
Hagita teaches receive one or more product 3D design images of one or more features of a specimen; (Hagita, Abstract, 3D imaging leads to creation of 3D images)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hagita into Zhang in view of Shinoda because by utilizing 3-D images instead of the 2-D images of Zhang will provide more details of the specimen and be useful for further processing.
Zhang in view of Shinoda and Hagita does not explicitly teach wherein the specimen comprises a semiconductor wafer
Amanullah teaches wherein the specimen comprises a semiconductor wafer (Amanullah, Paragraph [0270], “[0270]. Intensities of illumination and their combinations supplied for capture of images by the system 10 can be easily selected and varied as required depending on factors including, but not limited to, type of defects to be detected, material of the semiconductor wafer… The system 10 and method 400 provided by the present invention also enables measurement of height of 3D elements on the semiconductor wafer”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Amanullah into Zhang in view of Shinoda and Hagita because by determining characteristics of the specimen such as the material of the specimen will provide more information in regards to the specimen for further processing.
Zhang in view of Shinoda, Hagita and Amanullah does not explicitly teach determine one or more material characteristics of the specimen based on the at least one of one or more simulated scanning electron microscopy images or one or more optical images.
McKernan teaches determine one or more material characteristics of the specimen based on the at least one of one or more simulated scanning electron microscopy images or one or more optical images. (McKernan, Paragraph [0003], “characterizing a nanotube material using an automatic focus feature of a scanning electron microscope (SEM) to image a region of the nanotube material and analyze the image using an image processing algorithm to characterize the nanotube material. In one embodiment, the nanotube material is sampled by aligning a beam from the scanning electron microscope (SEM) above the region of the nanotube material, autofocusing the scanning electron microscope (SEM) on the region of the nanotube material, and capturing at least one image of the region of the nanotube material. The physical characteristics of the nanotube material, such as count, density, length, straightness, alignment and defects, may be determined to predict the performance of the nanotube material”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of McKernan into Zhang in view of Shinoda, Hagita and Amanullah because by determining characteristics of the specimen such as the material of the specimen utilizing SEM will provide more information and accurate information in regards to the specimen for further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 1.

As per Claim 2, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 1, wherein the one or more training images of the one or more features of the specimen comprise an optical image of the specimen. (Shinoda, Paragraph [0008], [0040])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 1, wherein the one or more training images of the one or more features of the specimen comprise a scanning electron microscopy (SEM) image of the specimen. (Shinoda, Paragraph [0008], [0040]) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 4, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 1, wherein the deep learning predictive model comprises a conditional generative adversarial network (CGAN).  (Zhang, Paragraph [0072])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 5, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 4, wherein the one or more processors are further configured to: generate one or more simulated training images based on the one or more training 3D design images with a generator of the CGAN; and train a discriminator of the CGAN based on the based on the one or more training images, the one or more training 3D design images, and the one or more simulated training images.  (Zhang, Paragraph [0072], and Shinoda, Paragraph [0008])
The rationale applied to the rejection of claim 4 has been incorporated herein. 

As per Claim 6, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 5, wherein the one or more processors are further configured to train the generator of the CGAN based on one or more discriminator outputs of the discriminator.  (Zhang, Paragraph [0072], and Shinoda, Paragraph [0008])
The rationale applied to the rejection of claim 5 has been incorporated herein. 

As per Claim 7, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 5, wherein generating the one or more simulated scanninq electron microscopy images or the one or more optical images of the one or more features of the specimen based on the one or more product three-dimensional design images with the deep learning predictive model comprises: generating the one or more simulated scanning electron microscopy images or the one or more optical images of the one or more features of the specimen based on the one or more product 3D design images with the generator model of the CGAN (Zhang, Paragraph [0072], and Shinoda, Paragraph [0008], [0040])
The rationale applied to the rejection of claim 5 has been incorporated wherein. 

As per Claim 9, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches teaches the system of Claim 1, wherein the one or more processors are further configured to:  38KLA P5639PATENT adaptively modify one or more characteristics of the one or more product 3D design images of the specimen to generate one or more modified product 3D design images. (Zhang, Paragraph [0075])
The rationale applied to the rejection of claim 1 has been incorporated wherein. 

As per Claim 10, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches teaches the system of Claim 9, further comprising one or more fabrication tools communicatively coupled to the controller, wherein the one or more processors of the controller are further configured to: generate one or more control signals configured to cause the one or more fabrication tools to fabricate a product specimen based on the one or more modified product 3D design images. (Zhang, Paragraph [0075] and [0097])
The rationale applied to the rejection of claim 9 has been incorporated wherein. 

As per Claim 12, Zhang teaches a system for characterizing a specimen, comprising: 
a characterization sub-system configured to acquire one or more images a specimen; and (Zhang, Paragraph [0037], Figure 1, 10, imaging system)
a controller including one or more processors configured to execute a set of program instructions stored in memory, the set of program instructions configured to cause the one or more processors to:  (Zhang, Paragraph [0046], Figure 1) the set of program instructions configured to cause the one or more processors to: 
receive one or more training images of one or more features of a specimen from the characterization sub-system; (Zhang, Paragraph [0072], training dataset contains pairs of actual image and other design information such as CAD)
receive one or more training design images corresponding to the one or more features of the specimen; (Zhang, Paragraph [0072], training dataset contains pairs of actual image and other design information such as CAD)
	Zhang does not explicitly teach generate a deep learning predictive model based on the one or more training images and the one or more training  design images; 
generate one or more simulated images of the one or more features of the specimen based on the one or more product design images with the deep learning predictive model; and 
determine one or more characteristics of the specimen based on the one or more simulated images.  
	Shinoda teaches a deep learning predictive model based on the one or more training images and the one or more training design images; (Shinoda, Paragraph [0008], design data prediction image generation unit that predicts the design data image from the inspection target image, using the model created by the machine learning unit)
generate one or more simulated images of the one or more features of the specimen based on the one or more product design images with the deep learning predictive model; and (Shinoda, Paragraph [0055]-[0056])
determine one or more characteristics of the specimen based on the one or more simulated images.  (Shinoda, Paragraph [0008], [0058], comparison utilizing the simulated images to determine if there is a defect)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shinoda into Zhang because by utilizing machine training for generation of simulated images will provide an accurate generation of simulated images for further processing. 
Zhang in view of Shinoda does not explicitly teach receive one or more product 3D design images of one or more features of a specimen; 
Hagita teaches receive one or more product 3D design images of one or more features of a specimen; (Hagita, Abstract, 3D imaging leads to creation of 3D images)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hagita into Zhang in view of Shinoda because by utilizing 3-D images instead of the 2-D images of Zhang will provide more details of the specimen and be useful for further processing.
Zhang in view of Shinoda and Hagita does not explicitly teach wherein the specimen comprises a semiconductor wafer
Amanullah teaches wherein the specimen comprises a semiconductor wafer  (Amanullah, Paragraph [0270], “[0270]. Intensities of illumination and their combinations supplied for capture of images by the system 10 can be easily selected and varied as required depending on factors including, but not limited to, type of defects to be detected, material of the semiconductor wafer… The system 10 and method 400 provided by the present invention also enables measurement of height of 3D elements on the semiconductor wafer”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Amanullah into Zhang in view of Shinoda and Hagita because by determining characteristics of the specimen such as the material of the specimen will provide more information in regards to the specimen for further processing.
Zhang in view of Shinoda, Hagita and Amanullah does not explicitly teach determine one or more material characteristics of the specimen based on the at least one of one or more simulated scanning electron microscopy images or one or more optical images.
McKernan teaches determine one or more material characteristics of the specimen based on the at least one of one or more simulated scanning electron microscopy images or one or more optical images. (McKernan, Paragraph [0003], “characterizing a nanotube material using an automatic focus feature of a scanning electron microscope (SEM) to image a region of the nanotube material and analyze the image using an image processing algorithm to characterize the nanotube material. In one embodiment, the nanotube material is sampled by aligning a beam from the scanning electron microscope (SEM) above the region of the nanotube material, autofocusing the scanning electron microscope (SEM) on the region of the nanotube material, and capturing at least one image of the region of the nanotube material. The physical characteristics of the nanotube material, such as count, density, length, straightness, alignment and defects, may be determined to predict the performance of the nanotube material”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of McKernan into Zhang in view of Shinoda, Hagita and Amanullah because by determining characteristics of the specimen such as the material of the specimen utilizing SEM will provide more information and accurate information in regards to the specimen for further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 12.


As per Claim 13, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 12, wherein the one or more training images are received from a characterization sub-system configured to acquire one or more images of a specimen.  (Zhang, Paragraph [0046], Figure 1)
The rationale applied to the rejection of claim 12 has been incorporated wherein.

As per Claim 14, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 12, wherein the one or more processors are further configured to: adaptively modify one or more characteristics of the one or more product 3D design images of the specimen to generate one or more modified product 3D design images.  (Zhang, Paragraph [0075])
The rationale applied to the rejection of claim 12 has been incorporated wherein. 

As per Claim 15, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 14, further comprising one or more fabrication tools communicatively coupled to the controller, wherein the one or more processors of the controller are further configured to:  40KLA P5639PATENT generate one or more control signals configured to cause the one or more fabrication tools to fabricate a product specimen based on the one or more modified product 3D design images.  (Zhang, Paragraph [0075] and [0097])
The rationale applied to the rejection of claim 14 has been incorporated wherein. 

As per Claim 16, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 12, wherein the deep learning predictive model comprises a conditional generative adversarial network (CGAN).  (Zhang, Paragraph [0072])
The rationale applied to the rejection of claim 12 has been incorporated wherein.

As per Claim 17, Claim 17 claims a system for characterizing a specimen as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 18, Claim 18 claims a system for characterizing a specimen as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 19, Claim 19 claims a method executing the system for characterizing a specimen as claimed in Claim 17. Therefore the rejection and rationale are analogous to that made in Claim 17.

As per Claim 20, Claim 20 claims a method executing the system for characterizing a specimen as claimed in Claim 18. Therefore the rejection and rationale are analogous to that made in Claim 18.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US2017/0148226 hereinafter referred to as Zhang in view of Shinoda et al. US2019/0228522 hereinafter referred to as Shinoda, Hagita et al. “Super-resolution for asymmetric resolution of FIB-SEM 3D imaging using AI with deep learning” published 12 April 2018 hereinafter referred to as Hagita, Amanullah et al. US2010/0188486 hereinafter referred to as Amanullah and McKernan et al. US2009/0116696 hereinafter referred to as McKernan as applied to Claim 1 and further in view of Wack et al. US2002/0107650 hereinafter referred to as Wack

As per Claim 8, Zhang in view of Shinoda, Hagita, Amanullah and McKernan and teaches the system of Claim 1, 
at least one of a location of a defect within the specimen or a type of defect within the specimen (Zhang, Paragraph [0075])
Zhang in view of Shinoda, Hagita, Amanullah and McKernan does not explicitly teach wherein the one or more characteristics of the specimen comprise a topography measurement of a surface of the specimen 
Wack teaches wherein the one or more characteristics of the specimen comprise a topography measurement of a surface of the specimen and (Wack, Paragraph [0227], “the systems as described herein may also be configured to determine a flatness measurement of the specimen. "Flatness" may be generally defined as an average of the topographic characteristics of an upper surface of the specimen across a surface area of the specimen”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wack into Zhang in view of Shinoda, Hagita, Amanullah and McKernan because by determining characteristics of the specimen such as the topographic characteristics will provide more information in regards to the specimen for further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 8.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US2017/0148226 hereinafter referred to as Zhang in view of Shinoda et al. US2019/0228522 hereinafter referred to as Shinoda, Hagita et al. “Super-resolution for asymmetric resolution of FIB-SEM 3D imaging using AI with deep learning” published 12 April 2018 hereinafter referred to as Hagita, Amanullah et al. US2010/0188486 hereinafter referred to as Amanullah and McKernan et al. US2009/0116696 hereinafter referred to as McKernan as applied to Claim 1 and further in view of Rui et al. US2018/0330233 hereinafter referred to as Rui.

As per Claim 11, Zhang in view of Shinoda, Hagita, Amanullah and McKernan teaches the system of Claim 1, determine an accuracy metric of the deep leaning predictive model by comparing the one or more simulated images generated by the deep learning predictive model and the one or more comparative images. (Shinoda, Paragraph [0103])
Zhang in view of Shinoda, Hagita, Amanullah and McKernan does not explicitly teach wherein the one or more processors are further configured to: perform one or more Monte Carlo simulations on the one or more product 3D design images corresponding to the one or more features of the specimen to generate one or more comparative images; 
Rui teaches wherein the one or more processors are further configured to: perform one or more Monte Carlo simulations on the one or more product 3D design images corresponding to the one or more features of the specimen to generate one or more comparative images; (Rui, Paragraph [0026], training data set images generated by monte carlo simulation)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rui into Zhang in view of Shinoda, Hagita, Amanullah and McKernan because by utilizing a Monte Carlo simulation instead of the standard machine learning of Shinoda will result in an accurate simulation of images for further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666